[DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS
                                                            FILED
                        FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                          ________________________   ELEVENTH CIRCUIT
                                                      JANUARY 18, 2008
                                                      THOMAS K. KAHN
                                No. 07-12861
                                                           CLERK
                            Non-Argument Calendar
                          ________________________

                     D. C. Docket No. 06-00506-CV-HS-NE

TONEY E. PITTS,
                                                       Plaintiff-Appellant,

                                     versus

THE HOUSING AUTHORITY FOR
THE CITY OF HUNTSVILLE, AL,
                                                 Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                               (January 18, 2008)

Before ANDERSON, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Toney Pitts appeals from the district court’s grant of summary judgment in

favor of his former employer, the Housing Authority of Huntsville, Alabama, in his
employment discrimination suit under 42 U.S.C. § 2000e-2(a),1 in which he

claimed illegal termination based upon his race (African-American). On appeal,

Pitts argues that the district court erred by entering summary judgment after

finding that because Pitts had not identified a similarly situated employee who had

been treated more favorably, he had not established a prima facie case of

discrimination. In the alternative, the district court held that even assuming Pitts

established a prima facie case, the Housing Authority’s proffered reason for his

termination -- poor job performance -- was legitimate and non-discriminatory and

Pitts did not satisfy his burden to show that the proffered reason was a pretext for

race discrimination. 2 After careful review, we affirm.

       We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the party opposing the motion. Patrick

v. Floyd Med. Ctr., 201 F.3d 1313, 1315 (11th Cir. 2000). Rule 56(c) states that

summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show


       1
         Although Pitts’s original complaint alleged violations of 42 U.S.C. § § 1981 and 1983,
and the district court granted summary judgment to the Authority under those provisions as well,
in his appellate brief, Pitts does not “clearly outline” this as an issue. Accordingly, these issues
are deemed abandoned. Allison v. McGhan Medical Corp., 184 F.3d 1300, 1317 n. 17 11th Cir.
1999).
       2
         Because we agree with the district court’s conclusion that Pitts failed to establish that the
proffered reason was a pretext for discrimination, we need not, and do not, reach his challenge to
the district court’s alternative holding -- that he did not establish a prima facie case.

                                                  2
that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Fed. R. Civ. P 56(c). To warrant the

entry of summary judgment, the moving party must demonstrate that “there is no

genuine issue as to any material fact.”        HCA Health Servs. of Ga., Inc. v.

Employers Health Ins. Co., 240 F.3d 982, 991 (11th Cir. 2001). “A mere ‘scintilla’

of evidence supporting the opposing party’s position will not suffice; there must be

enough of a showing that the jury could reasonably find for that party.” Walker v.

Darby, 911 F.2d 1573, 1577 (11th Cir. 1990).

      Title VII makes it unlawful for an employer “to discharge any individual, or

otherwise to discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a). Because Pitts

relies on circumstantial evidence to establish his disparate treatment claim, we test

the sufficiency of that claim by applying the burden-shifting framework

established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), and Texas

Department of Community Affairs v. Burdine, 450 U.S. 248 (1981). See Chapman

v. AI Transp., 229 F.3d 1012, 1024 (11th Cir. 2000) (en banc).

      Under the McDonnell Douglas framework, a plaintiff first must show an

inference of discriminatory intent, and thus carries the initial burden of establishing



                                          3
a prima facie case of discrimination. See McDonnell Douglas, 411 U.S. at 802.

The plaintiff’s successful assertion of a prima facie case “creates a rebuttable

presumption that the employer unlawfully discriminated against her.” EEOC v.

Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1272 (11th Cir. 2002) (citing U.S. Postal

Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 714 (1983)).            Second, if the

plaintiff successfully demonstrates a prima facie case, the burden then shifts to the

employer to produce evidence that its action was taken for a legitimate, non-

discriminatory reason. See Joe’s Stone Crabs, 296 F.3d at 1272. We proceed to

the third step of the analysis once the employer meets its burden of production by

proffering   a   legitimate,   non-discriminatory   reason,   thereby   rebutting   the

presumption of discrimination, and “[our] inquiry ‘proceeds to a new level of

specificity,’ in which the plaintiff must show that the proffered reason really is a

pretext for unlawful discrimination.” Id. at 1272-73 (citing Burdine, 450 U.S. at

255-56). “Although the intermediate burdens of production shift back and forth,

the ultimate burden of persuading the trier of fact that the employer intentionally

discriminated against the employee remains at all times with the plaintiff.” Id. at

1273.

        At the second step of the McDonnell Douglas analysis, the Housing

Authority’s proffered reason for Pitts’s termination was poor job performance, as



                                          4
evidenced by significantly reduced scores, reported during Pitts’s management of

the Housing Authority’s Section Eight Housing Department, on the U.S.

Department of Housing and Urban Development’s Section Eight Management

Assessment Program (“SEMAP”).3               The district court found that Pitts did not

satisfy his burden, at the third step of the McDonnell Douglas analysis, to establish

that the proffered reason for his termination -- poor job performance -- was a

pretext for race discrimination.

       To establish pretext, Pitts must demonstrate that the proffered reason was

not the true reason for the employment decision “either directly by persuading the

court that a discriminatory reason more likely motivated the employer or indirectly

by showing that the employer’s proffered explanation is unworthy of credence.”

Brooks v. County Comm’n of Jefferson County, Ala., 446 F.3d 1160, 1163 (11th

Cir. 2006) (quoting Jackson v. Ala. State Tenure Comm’n, 405 F.3d 1276, 1289

(11th Cir. 2005)). Courts are not concerned with whether an employment decision

is prudent or fair, but only with whether it was motivated by unlawful animus.

Damon v. Fleming Supermarkets of Fla., 196 F.3d 1354, 1361 (11th Cir. 1999).

We have held that “[t]he employer may fire an employee for a good reason, a bad


       3
          It is undisputed that during the year before Pitts’s termination, the Housing Authority’s
SEMAP score declined over 30 percentage points, taking the Housing Authority from a “high
performer” classification in 2003 (based on a score of 96%) to a “standard” classification in 2004
(based on a score of 64%, which was within five points of a “troubled” classification).

                                                5
reason, a reason based on erroneous facts, or for no reason at all, as long as its

action is not for a discriminatory reason.” Nix v. WLCY Radio/Rahall Commc’ns,

738 F.2d 1181, 1187 (11th Cir. 1984). In other words, “[i]f the proffered reason is

one that might motivate a reasonable employer, a plaintiff cannot recast the reason

but must meet it head on and rebut it[;] . . . [q]uarreling with that reason is not

sufficient.” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1088 (11th Cir. 2004)

(internal citation omitted) (emphasis added).

      “[T]o avoid summary judgment [the plaintiff] must introduce significantly

probative evidence showing that the asserted reason is merely a pretext for

discrimination.” Clark v. Coats & Clark, Inc., 990 F.2d 1217, 1228 (11th Cir.

1993) (citation omitted) (emphasis added).        A reason is not pretext for

discrimination “unless it is shown both that the reason was false, and that

discrimination was the real reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,

515 (1993).

      In the district court, Pitts did not present any evidence, let alone

“significantly probative evidence,” to rebut the Housing Authority’s proffered

reason that it fired him for poor performance. Clark, 990 F.2d at 1228. To the

contrary, Pitts admitted that his department was given a score of only 64 on the

SEMAP review, that a designation of 64 is 5 points away from being designated as



                                          6
“troubled” by HUD, and that such a designation could result in loss of funding and

result in imposition of sanctions by HUD.            Although Pitts argues that his

supervisor’s testimony lacked credibility and that the Housing Authority’s reasons

for terminating him were questionable, he has not shown that the proffered reason

would not have motivated a reasonable employer to make the same decision to

terminate him.     In short, none of the various reasons identified by Pitts as

establishing pretext dispute, “head on,” the Housing Authority’s reason for

terminating him.     See id.    To the extent Pitts’s evidence suggested that the

proffered reason was based on incorrect information, such an error does not

establish a genuine issue of material fact that the proffered reason was pretext for

racial discrimination. See Nix, 738 F.2d at 1187.

      After a de novo review of the record, we discern no error in the district

court’s conclusion that even assuming Pitts established a prima facie case of race

discrimination, the Housing Authority was entitled to summary judgment based on

Pitts’s failure to establish, at the third stage of the McDonnell Douglas test, pretext.

      AFFIRMED.




                                           7